Banke, Judge.
Petecraft Aviation Services, Inc., appellee, brought an action on account against appellant Gene Frazier for charges incurred over a period of approximately 18 months for repair and servicing of his Cessna airplane, which he had purchased from Petecraft. Frazier initially denied owing Petecraft any money at all. He also raised the defenses of estoppel and fraud, alleging that the aircraft was not fit for the purpose for which it was sold and that Petecraft knowingly represented at the time of the sale that the plane had been flown 18 hours, when in fact it had been flown more than 100 hours. Frazier later admitted owing a portion of the amount sued for.
Petecraft moved for summary judgment, relying on the pleadings and on Frazier’s deposition. In the deposition, Frazier repeated his allegations of fraud and estoppel but set forth no specific facts to support them. Appellee introduced into evidence records made in the ordinary course of business, showing charges incurred by appellant. Although Frazier had asserted in his answers to Petecraft’s interrogatories that numerous persons would attest to the truth of his allegations, he appended to his brief opposing the motion for *569summary judgment no testimony which controverted appellee’s evidence or supported his defenses of fraud and estoppel. Instead, he merely submitted his own affidavit in which he reiterated his prior allegations. Held:
Decided November 30, 1982.
Robert H. Reeves, for appellant.
James M. Skipper, Jr., for appellee.
“When a motion for summary judgment is made and supported as provided in this section, an adverse party may not rest upon the mere allegations or denials of his pleading, but his response, by affidavits or as otherwise provided in this section, must set forth specific facts showing that there is a genuine issue for trial. If he does not so respond, summary judgment, if appropriate, shall be entered against him.” Code Ann. § 81A-156 (e).

Judgment affirmed.


McMurray, P. J., and Birdsong, J., concur.